                                lN THE UN ITED STATES DISTRICT COURT
                                 FOR THE SOUTH ERN DISTRICT OF OHIO
                                           WEST ERN DIVISION


Cross County Development Co.,

                Plaintiff(s),
                                                        Case Number: 1:19cv476
        vs.
                                                        J udgc Susan J. Lott
Mike Griffin

                Defendant(s).

                                                ORDER

       The Court has rev iewed the Report and Recommendation of United States Magistrate Judge

Karen L. Litkovitz filed on July l, 2019 (Doc. 13), to whom thi s case was referred pursuant to 28

U.S.C. §636(b), and noting that no objections have been filed thereto and that the time for filing such

objections under Fed. R. Civ. P. 72(b) expired July 15, 20 19, hereby ADOPTS said Report and

Recommendation.

        Accordingly. defendant's affidavit in support of an emergency order to show cause fo r

preliminary injunction and temporary restrain ing order, which seeks an order temporari ly restrai ning

and enjoining plain ti ff from eviction or ejectrnent of defendant from the commercial property located

at 7709-771 1 Affinity Place, Cincinnati, Ohio and 7805 Affinity Place, Cincinnati, Oh io (Doc. 12) is

DEN IED.

       This case is DISM ISSED from the docket of this Court for lack of subject matter jurisdiction.

       Th is matter is REMANDED to the state court. See 28U.S.C. § 1447 ( c ).

        It is so ORDERED.




                                                        Judge Susan J.
                                                        United States Distri ct Court
